Hines, J.
1. An infringement of the real or trade-name of a corporation arises whenever there is such a colorable imitation thereof by another that the general public, in the exercise of ordinary care, might be led to believe that the imitation is the name of the corporation first appropriating the same. Lane v. Evening Star Society, 120 Ga. 355 (47 S. E. 951); Rome Machine etc. Co. v. Davis Foundry etc. Works, 135 Ga. 17 (68 S. E. 800); Saunders System etc. Co. v. Drive It Yourself Go., 158 Ga. 1 (123 S. E. 132); Gilman v. Hunnewell, 122 Mass. 139. This principle is applicable where the names are substantially similar. Creswill v. Knights of Pythias, 133 Ga. 837 (67 S. E. 188, 134 Am. St. R. 231, 18 Ann. Cas. 453); Emory v. Odd Fellows, 140 Ga. 423 (78 S. E. 922).
2. The following names have been held not to be so similar as to come within this prohibition: “Los Angeles Trust & Savings Bank” and “Los Angeles Savings Bank” (In re Los Angeles Trust Co., 158 Cal. 603, 112 Pac. 56); “Elgin Creamery Company” and “Elgin Butter Company” (Elgin Butter Co. v. Elgin Creamery Co., 155 Ill. 127, 40 N. E. 616); “Industrial Mutual Deposit Company” and “Central Mutual Deposit Company” (Industrial Mut. Deposit Co. v. Central Mut. Deposit Co., 112 Ky. 937, 66 S. W. 1032); “Michigan Savings Bank of Detroit, Mich.,” doing business as Michigan Savings Bank, and “The Bank of Michigan” (Michigan Sav. Bank v. Dime Sav. Bank, 162 Mich. 297, 127 N. W. 364, 139 Am. St. R. 558); “Plant Seed Company” and “Michel Plant and Seed Company” (Plant Seed Co. v. Michel Plant etc. Co., 37 Mo. App. 313); “Corning Glass Works” and “Corning Cut Glass Company” (Corning Glass Works v. Corning Cut Glass Co., 197 N. Y. 173, 90 N. E. 449); “Richardson & Boynton Company” and “Richardson & Morgan Company” (Richardson etc. Co. v. Richardson etc. Co., 8 N. Y. Supp. 52). See Carter v. Carter Electric Co., 156 Ga. 297 (119 S. E. 737); Goldberg v. Goldberg, 159 Ga. 761, 765 (126 S. E. 823); 14 C. J. 310, § 374, c, note 24(a).
4. The name “Industrial Loan & Finance Company” is not *440so similar to and such a colorable imitation of the name “Industrial Investment Company,” the corporate name of the plaintiff, as would lead the public, in the exercise of ordinary care, to believe that the former name is the name of the latter, and thus bring about unfair competition.
5. Applying the above principles, the court below did not err in sustaining the demurrer to the petition.

Judgment affirmed.


All the Justices concur.